To compel discovery in a judgment creditor’s suit.
Denied November 18, 1892, with costs.
The decision in Riopelle vs. Doellner, 26 M., 102, and in Sheldon vs. Walbridge, 44 Id., 251, that since parties have *458become general witnesses under our statutes, a bill of .discovery will not lie, where the facts sought to be discovered are within the knowledge of any witness, applies to a bill of discovery in aid of a suit at law.
The statute making parties competent witnesses did not repeal the statutory provisions (How. Stat., Secs. 6614, 6615, 6617, 8168, 8169) giving the Chancery Court power to compel a discovery in suits by judgment creditors to enforce their judgments; citing Hubbard vs. McNaughton, 43 M., 220; Turnbull vs. Lumber Co., 55 Id., 387.
A complainant is not entitled to file exceptions to. the voluntary answer of a corporation officer to a judgment creditor’s bill, especially when the answer contains an express denial of the charges made in the bill.